Exhibit NEWS RELEASE Endeavour Silver Drills New High Grade Silver-Gold Discovery on Recently Acquired Porvenir Cuatro Property in Guanacevi District, Durango, Mexico Vancouver, Canada – September 1, 2009 - Endeavour Silver Corp. (“Endeavour” or the “Company”) (TSX:EDR)(NYSE Amex:EXK)(DBFrankfurt:EJD) announces that the first drilling program on the recently acquired Porvenir Cuatro property in Guanacevi District, Durango, Mexico has discovered a new zone of high grade, silver-gold mineralization. Drilling highlights include 713 grams per tonne silver and 3.85 gpt gold over a 5.67 meter true width (30.4 oz per ton silver equivalents over 18.6 feet) in hole PC50-2, including 3,250 gpt silver and 39.7 gpt gold over 0.31 m true width (181.1 opt silver equivalents over 1.0 ft) assuming a 60:1 silver:gold ratio based on current silver/gold prices - base metals are not included as silver-equivalents). Barry Devlin, Vice President Exploration for Endeavour commented: “This new high grade silver-gold discovery at Porvenir Cuatro is a great start to our 2009 drilling program at Guanacevi. We knew the property had good potential because of the historic, small high grade El Serrano mine. It is situated within the same Santa Cruz vein system that contains the Alex Breccia, Santa Cruz, Porvenir Mine and Porvenir Dos ore-bodies along strike to the south-east. Because Serrano sits near the topographic high on the Porvenir Cuatro property, we interpreted the main “bonanza” zone to occur lower in elevation. Our initial drill holes have proved this interpretation and the new discovery is wide open along strike and down dip.” Assay results for the four drill holes that returned significant high-grade silver-gold mineralization are shown in the table below.The other three drill holes completed in the first phase program were drilled above the bonanza horizon. PORVENIR CUATRO DRILL RESULTS Hole Vein From To Core Length True Width Silver Gold (m) (m) (m) (m) (gpt) (gpt) PC49-1 Santa Cruz Vein 252.60 255.15 2.55 1.80 297 1.12 Including 254.00 254.30 0.30 0.21 1,070 5.29 PC50-2 Santa Cruz Vein 305.50 312.90 7.40 5.67 713 3.85 Including 307.65 308.05 0.40 0.31 3,250 39.70 Including 309.20 309.50 0.30 0.23 1,310 2.60 Including 311.30 311.90 0.60 0.46 1,040 3.79 PC51-2 Santa Cruz Vein 211.50 217.95 6.45 4.94 293 0.88 Including 211.50 212.00 0.50 0.38 829 3.07 PC52-2 Santa Cruz Vein 177.55 180.20 2.65 2.22 389 2.29 Including 179.30 180.20 0.90 0.75 726 4.79 ThePorvenir Cuatro and La Brisa properties (55.5 hectares) adjoin Endeavour’sPorvenir Dos property and cover an additional 670 meters of strike length along the Santa Cruz vein system. The Porvenir Dos mine is currently in development for production in Q4, 2009 and it lies adjacent to Endeavour’s operating Porvenir mine. As a result of the success of the Phase I drill program, a 5,200m, 16-hole Phase II program was recently approved and is now underway to continue expanding the new discovery. Barry Devlin, M.Sc., P. Geo., the Vice President of Exploration for Endeavour, is the Qualified Person who reviewed this news release and supervised the sampling program at the Porvenir Cuatro Project. A Quality Control sampling program of reference standards, blanks and duplicates has been instituted to monitor the integrity of all assay results. All samples are split at the Guanacevi field office and shipped to ALS-Chemex Labs, where they are dried, crushed, split and 50 gram pulp samples are prepared for analysis. Gold and silver are determined by fire assay with an atomic absorption (AA) finish and lead, zinc and copper are determined by AA. Endeavour Silver Corp. (TSX:EDR)(NYSE Amex:EXK)(DBFrankfurt:EJD)is a small-cap silver mining company focused on the growth of its silver production, reserves and resources in Mexico. Since start-up in 2004, Endeavour has posted four consecutive years of aggressive silver production and resource growth.The organic expansion programs now underway at Endeavour’s two operating silver mines in Mexico combined with its strategic acquisition program should help Endeavour achieve its goal to become the next premier mid-tier primary silver producer. ENDEAVOUR SILVER CORP. Per: /s/ "Godfrey Walton" Godfrey Walton President and COO For more information, please contact Hugh Clarke at Toll free:877-685-9775, tel:(604) 685-9775, fax:(604) 685-9744, email hugh@edrsilver.com or visit our website, www.edrsilver.com. Cautionary Note Regarding Forward-Looking Statements This news release contains “forward-looking statements” within the meaning of the United States Private Securities Litigation Reform Act of 1995 and “forward-looking information” within the meaning of applicable Canadian securities legislation.
